Exhibit 99.1 At the Forefront of Plant Genomics 1 1 Introducing Evogene 18 June, 2014 Ofer Haviv President & CEO At the Forefront of Plant Genomics This presentation contains "forward-looking statements" relating to future events, and we may from time to time make other statements, regarding our outlook or expectations for future financial or operating results and/or other matters regarding or affecting Evogene Ltd. or its subsidiaries (collectively, “Evogene” or “we”), that are considered “forward-looking statements” as defined in the U.S. Private Securities Litigation Reform Act of 1995 (the “PSLRA”). Such forward-looking statements may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” “intend” and “potential” or words of similar meaning. For these statements, Evogene claims the protection of the safe harbor for forward- looking statements contained in the PSLRA. Suchstatements are based on current expectations, estimates, projections and assumptions, describeopinions about future events,involve certain risks and uncertainties which are difficult to predictand are not guarantees of future performance.
